PER CURIAM.
Appellant raises two issues for our review. We affirm the first issue without further discussion. We reverse and remand for re-sentencing on the second issue.
Appellant was convicted of possession of cocaine and sentenced under the 1994 guidelines to one year in county jail followed by two years on community control based on a guidelines scoresheet total of 34 points. As we explained in our opinion in Simmons v. State, 668 So.2d 654 (Fla. 1st DCA 1996), the trial court has imposed a departure sentence without written reasons. Accordingly, we remand for resentencing. We also certify the same question that we certified in Simmons:
IS THE RULE IN DAVIS v. STATE, 630 So.2d 1059 (Fla.1994), REQUIRING WRITTEN REASONS FOR DEPARTURE WHEN COMBINING NONSTATE PRISON SANCTIONS, APPLICABLE UNDER THE 1994 SENTENCING GUIDELINES?
MINER and WEBSTER, JJ., and SMITH, Senior Judge, concur.